  6:19-cv-00347-JFH-KEW Document 26 Filed in ED/OK on 02/26/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA


 SCOTTY LADELL BROOKS-GAGE,


                Petitioner,

 v.                                                    Case No. 19-CV-347-JFH-KEW

 JIMMY MARTIN,

                Respondent.


                                   OPINION AND ORDER

       This action is before the Court on Respondent’s motion to dismiss [Dkt. No. 20]

Petitioner’s amended petition for a writ of habeas corpus [Dkt. No. 10] as barred by the statute of

limitations. Petitioner is a pro se prisoner in the custody of the Oklahoma Department of

Corrections who is incarcerated at North Fork Correctional Center in Sayre, Oklahoma. He is

attacking his conviction and sentence in Pontotoc District Court Case No. CF-2006-433 for First

Degree Murder.

Statute of Limitations

       Respondent alleges the petition was filed beyond the one-year statute of limitations

imposed by the Antiterrorism and Effective Death Penalty Act of 1996, codified at 28 U.S.C. §

2244(d) (“AEDPA”):

       (1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of--

           (A) the date on which the judgment became final by the conclusion of direct
           review or the expiration of the time for seeking such review;
  6:19-cv-00347-JFH-KEW Document 26 Filed in ED/OK on 02/26/21 Page 2 of 6




          (B) the date on which the impediment to filing an application created by State
          action in violation of the Constitution or laws of the United States is removed,
          if the applicant was prevented from filing by such State action;

          (C) the date on which the constitutional right asserted was initially recognized
          by the Supreme Court, if the right has been newly recognized by the Supreme
          Court and made retroactively applicable to cases on collateral review; or

          (D) the date on which the factual predicate of the claim or claims presented
          could have been discovered through the exercise of due diligence.

       (2) The time during which a properly filed application for State post-conviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under this subsection.

28 U.S.C. § 2244(d).

Statutory Tolling

    The record shows that on October 19, 2007, Petitioner entered an Alford plea [Dkt. No. 21-

2], and his Judgment and Sentence was entered on October 25, 2007 [Dkt. No. 21-1]. After he

was granted an appeal out of time, the Oklahoma Court of Criminal Appeals (“OCCA”) denied

certiorari on February 25, 2009, in Case No. C-2008-609 [Dkt. No. 21-3]. Because he did not

appeal to the United States Supreme Court, Petitioner’s conviction became final 90 days later, on

May 26, 2009. See Locke v. Saffle, 237 F.3d 1269, 1273 (10th Cir. 2001) (explaining that the

AEDPA’s one-year limitation period is tolled during 90-day period in which the petitioner could

seek further review in U.S. Supreme Court, regardless of whether petitioner actually seeks

review). The statutory year began to run the next day on May 27, 2009 and absent statutory or

equitable tolling it expired on May 27, 2010. See Harris v. Dinwiddie, 642 F.3d 902, 907 n.6

(10th Cir. 2011) (stating that the year begins to run the day after the judgment and sentence

becomes final and ends on the anniversary date).

    Pursuant to 28 U.S.C. § 2244(d)(2), the statute of limitations is tolled while a properly-filed



                                                2
  6:19-cv-00347-JFH-KEW Document 26 Filed in ED/OK on 02/26/21 Page 3 of 6




application for post-conviction relief or other collateral review of the judgment at issue is pending.

Petitioner filed his first application for post-conviction relief in the state district court on April

16, 2009, before the limitation period began [Dkt. No. 21-4], and the application was denied on

August 10, 2010 [Dkt. No. 21-5]. Thus, the one-year limitation period was tolled from May 27,

2009, through August 10, 2010. See Vickers v. Bear, No. CIV 14-528-RAW-KEW, 2016 WL

1032817, at *2 (E.D. Okla. Mar. 15, 2016) (unpublished) (noting that post-conviction application

filed before conviction was final “had no tolling effect until . . . the first day of the statutory

year”).

       Under Oklahoma law, Petitioner had 30 additional days of statutory tolling from August

10, 2010, through September 9, 2010, to file a timely notice of post-conviction appeal and 30 days

to perfect a post-conviction appeal. See Okla. Stat. tit. 22, § 1087; Loftis v. Chrisman, 812 F.3d

1268, 1270-71 (2016). He, however, did not appeal the state district court’s denial of his first post-

conviction application to the OCCA. “[R]egardless of whether a petitioner actually appeals a

denial of a post-conviction application, the limitations period is tolled during the period in which

the petitioner could have sought an appeal under state law.” Gibson v. Klinger, 232 F.3d 799, 804

(10th Cir. 2000).

       Thus, on September 9, 2010, he still had 365 days available in his statutory year, making

his filing deadline September 9, 2011. The petition, however, was filed on September 11, 2019

[Dkt. No. 1], more than eight years after the limitation period had expired. [Dkt. No. 1].

       On March 18, 2016, Petitioner filed a second application for post-conviction relief [Dkt.

No. 21-6], which the district court denied on June 6, 2016 [Dkt. No. 21-7]. Petitioner appealed

the denied on June 27, 2016 [Dkt. No. 21-8], and the OCCA granted Petitioner’s motion to dismiss

the appeal on August 12, 2016, in Case No. PC 2016-0556 [Dkt. No. 21-9].

                                                  3
  6:19-cv-00347-JFH-KEW Document 26 Filed in ED/OK on 02/26/21 Page 4 of 6




       On June 14, 2017, Petitioner filed in the state district court another application for post-

conviction relief, requesting an appeal out of time [Dkt. No. 21-10], which was denied on July 26,

2017 [Dkt. No. 21-11]. On March 21, 2018, Petitioner filed an “application for out-of-time post-

conviction relief,” seeking an appeal out of time [Dkt. No. 21-12]. The state district court denied

relief, finding that Petitioner’s appeal of the district court’s order was filed with the OCCA on June

27, 2016, and the OCCA had dismissed the post-conviction appeal on August 12, 2016 [Dkt. No.

21-13]. Petitioner appealed the state district court’s ruling to the OCCA [Dkt. No. 21-14], and on

August 30, 2019, the OCCA affirmed the denial of post-conviction relief in Case No. PC 2019-

148 [Dkt. No. 21-15].

       Because Petitioner did not initiate his second and subsequent post-conviction proceedings

until the limitation period had expired, the Court finds there can be no statutory tolling. See May

v. Workman, 339 F.3d 1236, 1237 (10th Cir. 2003) (citing 28 U.S.C. § 2244(d)(2)).

Equitable Tolling

       Equitable tolling of § 2244(d)(1)’s one-year statute of limitations is available “only in rare

and exceptional circumstances.” York v. Galetka, 314 F.3d 522, 527 (10th Cir. 2003). “A petitioner

is entitled to equitable tolling only if he shows (1) that he has been pursuing his rights diligently,

and (2) that some extraordinary circumstance stood in his way and prevented timely filing.”

Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. at 418

(2005)) (internal quotation marks omitted).

       While Petitioner’s petition makes no argument for equitable tolling, an attachment to the

amended petition alleges he is actually innocent of the crime and “the preliminary hearing

transcript is devoid of any evidence of this guilt . . . .” [Dkt. No. 10 at 27]. He also alleged actual

innocence because of alleged voluntary intoxication in his first post-conviction application, in the

                                                  4
  6:19-cv-00347-JFH-KEW Document 26 Filed in ED/OK on 02/26/21 Page 5 of 6




context of ineffective assistance of appellate counsel [Dkt. No. 21-4 at 5]. He again raised actual

innocence in his second post-conviction application, filed on March 18, 2016 [Dkt. No. 21-6 at 6-

13]. He also raised an actual innocence claim in his appeal of the district court’s denial of his

application for an appeal out of time [Dkt. No. 21-14 at 3]. The OCCA, however, found “there is

no evidence in the record in this case that indicates anyone, other than Petitioner, killed the victim”

[Dkt. No. 21-15 at 3].

        Actual innocence can serve as a gateway past the § 2244(d) limitations period. “[A]ctual

innocence’ means factual innocence, not mere legal insufficiency.” Bousley v. United States, 523

U.S. 614, 623-24 (1998) (citation omitted). A time-barred petitioner asserting a claim of actual

innocence must “support his allegations of constitutional error with new reliable evidence--

whether it is exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence--that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). Here, the

Court finds Petitioner has failed to meet this burden, and the amended petition consequently is

barred by the statute of limitations.

Certificate of Appealability

        The Court further finds Petitioner has failed to make a “substantial showing of the denial

of a constitutional right,” as required by 28 U.S.C. § 2253(c)(2). In addition, he has not shown “at

least, that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether [this] court

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Therefore, a

certificate of appealability cannot be issued.




                                                   5
  6:19-cv-00347-JFH-KEW Document 26 Filed in ED/OK on 02/26/21 Page 6 of 6




        THEREFORE, Respondent’s motion to dismiss time-barred petition [Dkt. No. 20] is

GRANTED, and this action is, in all respects, DISMISSED. Furthermore, Petitioner is DENIED

a certificate of appealability.

        IT IS SO ORDERED this 26th day of February 2021.



                                                  JOHNF.HEIL,I
                                                             II
                                                  UNITEDSTATESDISTRI
                                                                   CTJ
                                                                     UDGE




                                            6
